 In the MatterofJ. J.LITTLE & IvEsCOMPANYandBINDERYWOMEN'SUNION LOCAL No. 43Case No. R-614.-Decided April 4, 1938Book Printing and Bookbinding Industry-Investigation of Representatives:controversy concerning representation of employees: rival organizations; re-fusal of employer to recognize either organization until question of represen-tation is determined; prior consent election inconclusive-UnitAppropriate forCollective Bargaining:female bindery workers, excluding gold layers and officeand clerical workers ; male bindery workers and female gold layers excludedbecause of established custom in industry, rules of eligibility to membership inexisting labor organization, and prior relations between employer and employeesin instantcase-Election Ordered:only name on ballot to be that of union whichreceived the most votes at prior consent election.Mr. Christopher W. HoeyandMr. Albert Ornstein,for the Board.KaufmanctWeitzner, by Mr. Milton S. Gould,of New York City,for the Company.Mr. Henry Clifton, Jr.,of New York City, for Local 43.GoldsteincCGoldstein, by Mr. Lawrence Kovalsky,of New YorkCity, for Local 66 and the International.Mr. Spurgeon Avaleian,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn November 29,1937, Bindery Women's Union Local No. 43, hereincalled Local 43, filed with the Regional Director for the Second Region(New York City) a petition alleging that a question affecting com-merce has arisen concerning the representation of employees of J. J.Little & Ives Company, New York City, herein called the Company,and requesting an investigation and certification of representativespursuant to Section 9 (c) of the National Labor Relations Act, 49Stat. 449, herein called the Act.On December 28, 1937, the NationalLabor Relations Board, herein called the Board, acting pursuant toSection 9 (c) of the Act and Article III, Section 3, of National LaborRelations Board Rules and Regulations-Series 1, as amended, or-dered an investigation and authorized the Regional Director to con-duct it and to provide for an appropriate hearing upon due notice.411 412NATIONAL LABOR RELATIONS BOARDOn January 31, 1938, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, Local43, and Bindery Women's Union Local 66, International Brother-hood of Bookbinders, herein called Local 66, a labor organizationclaiming to represent employees directly affected by the investiga-tion.Amended notices of hearing were duly served upon the sameparties on February 7, 1938, and February 25, 1938. Pursuant to thenotices, a hearing was held on March 1, 1938, at New York City,before Paul Davier, the Trial Examiner duly designated by theBoard.The Board, the Company, Local 43, Local 66, and Interna-tional Brotherhood of Bookbinders, herein called the International,were represented by counsel and participated in the hearing.Full-opportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues was afforded all parties.During the course of the hearing the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.'The Board has reviewed the rulings of the Trial Examiner andfinds that no prejudicial errors were committed.The rulings arehereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYJ. J. Little & Ives Company has its principal office and place ofbusiness in New York City. It is engaged in the business of printingand binding books.During 1937 the Company purchased about$500,000 worth of raw materials, consisting mainly of paper, cloth,boards, glue, and ink, and sold about $1,450,000 worth of finishedproducts.More than 75 per cent of the raw materials were pur-chased outside the State of New York.About 35 per cent of thefinished products were sold outside of New York, and approximately50 per cent were sold in New York to purchasers who immediatelyshipped them to other States.II. THE ORGANIZATIONS INVOLVEDBindery Women's Union Local No. 43 is a labor organization ad-mitting to its membership all female employees in the bindery depart-ment of the Company, excluding gold layers and office and, clericalworkers.It was organized in 1898 as a unit of the InternationalBrotherhood of Bookbinders, but was expelled from that organiza-tion in 1931 and has since operated independently.BinderyWomen's Union Local 66, International Brotherhood ofBookbinders, is a labor organization affiliated with the AmericanFederation of Labor. It admits to its membership all female em- DECISIONS AND ORDERS413ployees inthe bindery department of the Company, excluding goldlayers and office and clerical workers. It was organized after theexpulsionof Local 43 from theInternational in 1931.III.THE QLESTION CONCERNING REPRESENTATIONThe organizing efforts of both Local 43 and Local 66 among theCompany's female bindery employees commenced around May 1, 1937.Soon thereafter each union claimed to represent a majority of thefemale bindery workers and 'sought to bargain with the Company.The Company is willing to bargain with any union certified by theBoard, but refuses to negotiate until such certification is made.We find that a question has arisen concerning representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThere are two main departments in the Company's plant. Oneinvolves printing, the other, binding.This proceeding relates onlyto the bindery workers.On November 29, 1937, the date of the peti-tion, the Company employed 182 bindery workers, of whom 105 weremen and 77 were women. Three of the 77 women were gold layers.The petition alleges that the appropriate unit consists of all femalebindery workers, excluding gold layers and office and clerical workers.Local 66 and the International contend that the appropriate unit in-cludes all male and female bindery workers, and request that, shouldan election within such unit be ordered, the name of the Internationalrather than of Local 66 be placed on the ballot.On December 3, 1937, Local 43, Local 66, and the Company enteredinto an agreement for a secret election to be conducted by the Re- _gional Director for the Second Region among the female binderyworkers of the Company, excluding gold layers.The results of theconsent election, which was held on December 7, 1937, are as followsTotal eligible to vote---------------------------------------74Total votes cast-------------------------------------------71For Local 43-----------------------------------------------33For Local 66-----------------------------------------------35For neither union------------------------------------------3 414NATIONAL LABOR RELATIONS BOARDSince neither organization received a majority, negotiations for arun-off election were commenced, but a stalemate ensued when Local66 and the International raised the contention that the run-off shouldnot be limited to the unit originally used, but should include allbindery workers, male and female.The Board then proceeded tohold a hearing.Although the International desires a unit composed of both menand women bindery workers, it has chartered separate locals for menand women. As noted above, the membership of Local 66 is limitedto female bindery workers, excluding gold layers and office and clericalworkers.On the other hand, Local 25 of the International admits toitsmembership only male bindery workers and female gold layers.'The International has, moreover, underwritten a contract betweenLocal 25 and various employers, including the Company, which islimited to male bindery workers and female gold layers.The con-tract, which is for a term of 3 years, commencing on September 22,1937, covers a large section of the bookbinding industry in New YorkCity.Negotiations for the contract were carried on during the sameperiod that Local 43 and Local 66 were attempting to negotiate acontract on behalf of the women. No contention was made by eitherLocal 66 or the International, prior to the consent election of De-cember 7, 1937, that the appropriate unit included both men andwomen.Miss Josephine Casey, the Local 66 representative whosigned the consent election agreement, testified that at that timeshe considered the women alone an appropriate unit, but that sincethen she has concluded that the interests of the workers will be betterserved if the men and women act together. She admitted, however,that since the consent election of December 7, 1937, she had enteredinto a similar agreement with another employer for an election re-stricted to female bindery workers.This would seem to indicate thatno general change in the established policy in the industry withrespect to organization and bargaining is desired or contemplated.Under the above circumstances, and in view-of the showing in therecord that it is an established custom in the bookbinding industryfor men and women to be organized into separate unions and to actindependently of each other, we believe that the unit contended forin the petition is the appropriate one.We find that the femalebindery workers of the Company, excluding gold layers and officeand clerical workers, constitute a unit appropriate for the purposesof collective bargaining and that said unit will insure to employeesof the Company the full benefit of their right to self-organizationand to collective bargaining and otherwise effectuate the policies ofthe Act.1The inclusion of female gold layers in Local 25 is due to the merger of a former unionof gold layerswith Local 25. DECISIONS AND ORDERSVI.THE DETERMINATION OF REPRESENTATIVES415No attempt was made at the hearing by either Local 43 or Local66 to show that it represented a majority of the employees of theCompany within the appropriate unit.The consent election ofDecember 7, 1937, was inconclusive because neither organization re-ceived a majority of the votes cast.We hold that an election bysecret ballot is necessary to resolve the question concerning repre-sentation.Though the consent election of December 7, 1937, was pursuant toan agreement between the parties rather than to an order of theBoard, it was conducted by the Board's agents, in the same mannerand under the same rules as elections ordered by the Board.Theballots were in the form usually required by the Board.The unitused in that election is the one we have found to be appropriate, andthe date for determining eligibility to vote was December 1, 1937,the date to be used in the election ordered herein.No protest of anykind has been made as to the fairness, validity, or regularity of theelection.We therefore consider the consent election of the sameeffect as one ordered by the Board and see no necessity for anotherelection offering the employees the same choice. In accordance withour policy in cases where neither union receives a majority of thevotes cast at the first election,' we will order a run-off election todetermine whether or not the employees of the Company within theappropriate unit desire to be represented by Bindery Women's UnionLocal 66, International Brotherhood of Bookbinders, which is theorganization receiving the most votes in the consent election ofDecember 7, 1937.A stipulation entered into at the hearing by the Company, Local43, Local 66, and the International requests that, should an electionbe ordered by the Board, all employees of the Company within theappropriate unit on December 1, 1937, excluding those who have sincequit or been discharged for cause, but including those who have onlytemporarily been laid off, be eligible to vote.We approve the stipu-lation and hold in accordance with it.On the basis of the above findings of fact and upon the entire recordin the proceeding, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has ,arisen concerning the repre-sentation of employees of J. J. Little & Ives Company, New YorkCity, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.2 SeeMatter of Interlake Iron CorporationandAmalgamatedAssociationof Iron,Steel,and Tin Workers of North America,Local No. 1657,4 N. L. R B. 55 416NATIONAL LABOR RELATIONS BOARD2.The female bindery workers of the Company, excluding goldlayers and office and clerical workers, constitute a unit appropriatefor the purposes of collective bargaining, within the meaning ofSection 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 1, asamended, it is herebyDIRECTED that, as a part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith J. J. Little & Ives Company, New York City, an election bysecret ballot be conducted within fifteen (15) days from the date ofthis Direction, under the direction and supervision of the RegionalDirector for the Second Region, acting in this matter as agent forthe National Labor Relations Board and subject to Article II, Sec-tion 9, of said Rules and Regulations, among the female workers inthe bindery department of the Company who were employees of theCompany on December 1, 1937, excluding gold layers and office andclericalworkers, and excluding those who have since quit or beendischarged for cause, but including those who have only temporarilybeen laid off, to determine whether or not they desire to be representedby Bindery Women's Union Local 66, International Brotherhood ofBookbinders, affiliated with the American Federation of Labor.